Citation Nr: 1223378	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, including as due to a left knee disability.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus or herbicide exposure.

9.  Entitlement to service connection for L4-S1 radiculopathy of the left lower extremity with muscle atrophy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied, in pertinent part, the Veteran's claims of service connection for PTSD and for a left foot disability.  The RO also determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied service connection claims for bilateral hearing loss, a left knee disability (which was characterized as a left leg condition (also claimed as a left leg injury)), a right knee disability, including as due to a left knee disability (which was characterized as a right leg condition (also claimed as a right leg injury)), and for a low back disability (which was characterized as degenerative changes of the back and low back pain).

This matter also is on appeal from a September 2008 rating decision in which the RO denied, in pertinent part, the Veteran's claim of service connection for peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus or herbicide exposure, and for L4-S1 radiculopathy of the left lower extremity with muscle atrophy (which was characterized as left L5-S1 radiculopathy with muscle atrophy (claimed as peripheral neuropathy of the lower extremities)).  

A videoconference Board hearing was held at the RO in February 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  At that hearing, the Veteran and his service representative clarified that he was seeking to reopen previously denied service connection claims for a left knee disability and for a right knee disability, including as due to a left knee disability.  He also clarified that he was not seeking service connection for disabilities in his legs.  Thus, these issues have been recharacterized as stated on the title page of this decision.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression, are as stated on the title page of this decision.

The Board observes that, in an October 2002 rating decision, the RO denied the Veteran's application to reopen his previously denied service connection claim for bilateral hearing loss.  In a September 2004 rating decision, the RO denied the Veteran's application to reopen his previously denied service connection claims for a left knee disability, a right knee disability, including as due to a left knee disability, and for a low back disability.  The Veteran did not appeal either of these rating decisions and they became final.  See 38 U.S.C.A. § 7104 (West 2002).  The Veteran also did not submit any statements relevant to these claims within 1 year of either the October 2002 or the September 2004 rating decisions which would render either of them non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss, a left knee disability, a right knee disability, including as due to a left knee disability, and for a low back disability are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's requests to reopen his previously denied service connection claims for bilateral hearing loss, a left knee disability, a right knee disability, including as due to a left knee disability, and for a low back disability and his service connection claims for PTSD, an acquired psychiatric disability other than PTSD, to include depression, a left foot disability, peripheral neuropathy of the bilateral upper extremities, including as due to service-connected diabetes mellitus or herbicide exposure, and for L4-S1 radiculopathy of the left lower extremity with muscle atrophy can be adjudicated.

It appears from a review of the claims file that there are additional relevant VA outpatient treatment records which have not been obtained by the RO.  The Board notes in this regard that, in September 2000 correspondence, the Veteran's then-service representative (Disabled American Veterans) notified the RO that the Veteran had been treated for his claimed disabilities at multiple VA Medical Centers (VAMCs) in Buffalo, New York, Erie, Pennsylvania, and in Marion, Illinois.  It does not appear that the RO attempted to obtain records from any of these VA facilities.  The Veteran subsequently testified before the Board in February 2012 that he had been treated in 1973 at the VAMC in Erie, Pennsylvania.  See Board hearing transcript dated February 28, 2012, at pp. 51.  He also testified that he had been treated at the VAMC in Pittsburgh, Pennsylvania.  Id., at pp. 52.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the Board finds that the RO/AMC should attempt to obtain these additional VA treatment records identified by the Veteran.

With respect to the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression, because this appeal is being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran on this claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his claim of service connection for an acquired psychiatric disability other than PTSD, to include depression.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for PTSD, an acquired psychiatric disability other than PTSD, to include depression, a left foot disability, peripheral neuropathy of the bilateral upper extremities, and/or for L4-S1 radiculopathy of the left lower extremity since his service separation.  Ask the Veteran to provide the locations of all VA Medical Centers (VAMCs) or other VA medical facilities where he was treated for his claimed disabilities and the approximate dates of treatment, if possible.  Obtain all VA treatment records which have not been obtained already, to include any records identified by the Veteran in response to this request for information.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Contact the VAMCs in Buffalo, New York, Erie, Pennsylvania, Marion, Illinois, and in Pittsburgh, Pennsylvania, and ask each of these facilities to provide all records for the Veteran that may be in their possession.  Contact any other VA facilities identified by the Veteran in response to the development requested above.  If the Veteran's VA treatment records have been retired from any facility, then take appropriate action to recall those records.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

4.  If, and only if, additional VA outpatient treatment records are obtained and associated with the claims file in response to this remand, then return the claims file to the VA examiners who conducted the Veteran's VA audiology, feet, knee and lower leg, diabetic sensory-motor peripheral neuropathy, and PTSD examinations in July 2011.  Each of these examiners should be asked to provide an addendum to his or her July 2011 opinion in which he or she states whether his or her opinions have changed in light of the receipt of additional VA outpatient treatment records since July 2011.  A complete rationale must be provided for any opinions expressed.

5.  Thereafter, schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner is asked to identify any acquired psychiatric disability other than PTSD currently experienced by the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.

6.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

7.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

